Exhibit 10aa

*Confidential Treatment Requested

ASSIGNMENT AGREEMENT

This ASSIGNMENT AGREEMENT (this “Agreement”) dated as of January 1, 2013, is
hereby made by and among: Bristol-Myers Squibb Sanofi Pharmaceuticals Holding
Partnership, a Delaware partnership (“JVB”); Sanofi, a société anonyme organized
and existing under the laws of the French Republic (“Sanofi”); Bristol-Myers
Squibb Company, a corporation organized and existing under the laws of the State
of Delaware (“BMS”); and sanofi-aventis U.S. LLC, a limited liability company
organized and existing under the laws of the State of Delaware (“Assignee”, and
together with JVB, BMS and Sanofi, the “Parties” and each, individually, a
“Party”).

W I T N E S S E T H:

WHEREAS, Sanofi previously discovered and patented two new chemical entities,
one known as SR 47436 with the international non-proprietary name Irbesartan
(“Irbesartan”) and one known as SR 25990C with the international non-proprietary
name Clopidogrel Hydrogenosulphate (“Clopidogrel”);

WHEREAS, Sanofi, BMS and Sterling Winthrop Inc., a Delaware corporation
(“Sterling”) entered into a Development Agreement dated July 29, 1993 (the
“Development Agreement”) for, among other things, the development of Irbesartan
and Clopidogrel;

WHEREAS, pursuant to an Amended and Restated Asset Purchase Agreement dated as
of September 30, 1994 among Eastman Kodak Company, Sanofi and Sterling, Sanofi
acquired certain assets, and assumed certain obligations, of the ethical
pharmaceutical business of Sterling, including the rights and obligations of
Sterling under the Development Agreement;

WHEREAS, Sanofi and BMS have formed JVB through their indirect wholly owned
subsidiaries for, among other things, the commercialization of the Products in
Territory B (as such terms are defined herein);

WHEREAS, Sanofi and BMS have developed certain know-how under the Development
Agreement for the commercialization of the Products in certain countries,
including Territory B;

WHEREAS, Sanofi and JVB have entered into an Irbesartan Intellectual Property
License Agreement (the “Territory B Irbesartan License Agreement”) and a
Clopidogrel Intellectual Property License and Supply Agreement (the “Territory B
Clopidogrel License Agreement”), each dated as of January 1, 1997, pursuant to
which Sanofi granted to JVB a license to use certain patents, trademarks and
know-how that neither were developed with nor are owned by BMS, for the
commercialization of the Products in Territory B;

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

WHEREAS, Sanofi, BMS and JVB have entered into a Product Know-How License
Agreement (the “Territory B Know-How License Agreement”), dated as of January 1,
1997, pursuant to which Sanofi and BMS granted to JVB a license under the
Developed Know-How (as defined in the Territory B Know-How License Agreement)
for the commercialization of the Products in Territory B;

WHEREAS, pursuant to a master restructuring agreement (the “Master Agreement”),
dated as of September 27, 2012, by and between Sanofi and BMS, Sanofi and BMS
have agreed to simplify the overall governance, operating and financial
principles of their alliance with respect to (i) Irbesartan Products (as defined
herein) worldwide (other than in Japan, which is not in their alliance) and
(ii) Clopidogrel Products (as defined herein) worldwide (other than in Japan,
which is not in their alliance, and in the United States); and

WHEREAS, in connection with the transactions contemplated by the Master
Agreement, Sanofi and BMS have agreed to, among other things, assign and
transfer JVB’s rights and obligations under the Territory B Irbesartan License
Agreement, the Territory B Clopidogrel License Agreement and the Territory B
Know-How License Agreement (collectively, the “Territory B License Agreements”),
in each case, solely with respect to Territory B1, to Assignee.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

  1. Definitions

 

  a) Defined Terms

“Affiliate,” when used with reference to any Person, means any other Person
controlling, controlled by, or under common control with, such Person; provided,
however, that, with respect to Sanofi, the definition of Affiliate shall exclude
L’Oréal, a société anonyme organized and existing under the laws of the French
Republic. For the purposes of this definition, “control” shall refer to (a) the
possession, directly or indirectly, of the power to direct the management or
policies of a Person or to veto any material decision relating to the management
or policies of a Person, in each case whether through the ownership of voting
securities, by contract or otherwise; (b) the beneficial ownership, directly or
indirectly, of securities (excluding general partnership interests) representing
at least 50% of the voting power of all outstanding voting securities of a
Person; or (c) the beneficial ownership of at least 50% of the partnership
interests of a general partnership.

“Clopidogrel Product” (a) a product with the sole active ingredient Clopidogrel,
in finished form, marketed under the trademarks Plavix® and Iscover® or any
trademark that is confusingly similar to or that is a replacement for any such
trademark; and (b) a product (an “Identified Clopi FDC”) which contains as the
only active ingredients the combination of Clopidogrel with acetylsalicylic
acid, in finished form, marketed under the trademarks DuoPlavin®, CoPlavix® and
DuoCover® or any trademark that is confusingly similar to or that is a
replacement for any such trademark. Clopidogrel Products shall exclude any other
fixed dose combinations containing Clopidogrel.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 2 -



--------------------------------------------------------------------------------

“IFRS Net Sales” means, with respect to a Product, net sales of Sanofi (or its
Affiliates or their respective licensees or sublicensees) as audited and
reported in Euros by Sanofi (or its Affiliates or licensees) in accordance with
International Financial Reporting Standards (“IFRS”), as IFRS may be modified
from time to time. For the avoidance of doubt: (a) IFRS Net Sales shall not
include samples, compassionate use of the Products and the like; provided that
revenue from Products sold to third parties for clinical trial purposes shall be
included in IFRS Net Sales; and (b) any Damages paid by Sanofi pursuant to
Article IX of the Master Agreement shall not be treated as a deduction for
purposes of calculating IFRS Net Sales. In calculating IFRS Net Sales, the
Parties shall disregard any related Know-How, Discovery or other royalties paid
to Sanofi after January 1, 2013 on Clopidogrel Products or Irbesartan Products.

“Irbesartan Product” means: (a) a product with the sole active ingredient
Irbesartan, in finished form, marketed under the trademarks Aprovel®, Karvea®
and Avapro® or any trademark that is confusingly similar to or that is a
replacement for any such trademark; and (b) a product (an “Identified Irbe FDC”)
which contains as the only active ingredients the combination of Irbesartan with
Hydrochlorothiazide, in finished form, marketed under the trademarks CoAprovel®,
Avalide® and Karvezide® or any trademark that is confusingly similar to or that
is a replacement for any such trademark. Irbesartan Products shall exclude any
other fixed dose combinations containing Irbesartan.

“New IP Agreement” means the FDC Intellectual Property License Agreement between
Sanofi and BMS, dated as of the date hereof.

“Person” means any individual, partnership, firm, corporation, société anonyme,
société en nom collectif, société en participation, société par actions
simplifiée, limited liability company, joint venture, association, trust or
other entity or any government or any agency or political subdivision thereof,
as well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the U.S. Securities Exchange Act of 1934, as amended.

“Product” means a Clopidogrel Product or an Irbesartan Product and “Products”
means both a Clopidogrel Product and an Irbesartan Product.

“Territory B” means, with respect to each Territory B License Agreement,
“Territory B” as such term is defined in such Territory B License Agreement
prior to amendment thereof in accordance with the terms hereof.

“Territory B1” means (i) with respect to Products, Australia, Canada, Mexico and
Argentina, and (ii) with respect to Clopidogrel Products only, also Brazil and
Colombia.

“United States” means the United States of America, which includes any State or
Commonwealth of the United States of America, the District of Columbia, Puerto
Rico, the U.S. Virgin Islands, Guam, American Samoa and any other territory,
possession or military base of the United States of America anywhere in the
world.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 3 -



--------------------------------------------------------------------------------

  b) Additional Defined Terms.

The following additional defined terms shall have the meanings set forth in the
sections of this Agreement listed below:

 

Defined Term

  

Section Where Defined

Agreement    Preamble Assigned Obligations    3 Assigned Rights    2 Assignee   
Preamble BMS    Preamble Clopidogrel    Recitals Development Agreement   
Recitals Dispute    9 Dispute Resolution Notice    9 ICC    9 Irbesartan   
Recitals JVB    Preamble Master Agreement    Recitals Notices    7 Party   
Preamble Payment Report    5(b) Payment Term    5(a) Sanofi    Preamble

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 4 -



--------------------------------------------------------------------------------

Defined Term

  

Section Where Defined

Sterling    Recitals Territory B Clopidogrel License Agreement    Recitals
Territory B Irbesartan License Agreement    Recitals Territory B Know-How
License Agreement    Recitals Territory B License Agreements    Recitals

 

  2. Assignment

JVB hereby sells, assigns, transfers and conveys to Assignee all of JVB’s right,
title and interest in, under and to the Territory B License Agreements, in each
case, solely with respect to Territory B1 (collectively, the “Assigned Rights”),
effective as of the date hereof.

 

  3. Acceptance and Assumption

Assignee hereby (a) accepts the assignment, transfer and conveyance of the
Assigned Rights; and (b) assumes, undertakes and agrees, subject to valid claims
and defenses, to fully and faithfully satisfy, perform and discharge in
accordance with the terms of the Territory B License Agreements, as applicable,
all obligations and liabilities of any kind arising out of, or required to be
performed under, such Territory B License Agreements, in each case, solely with
respect to Territory B1 (collectively, the “Assigned Obligations”).

 

  4. Amendment and Restatement of License Agreements; Reservation of Rights with
respect to Fixed-Dose Combination Products

 

a) Amendment and Restatement of License Agreements. Immediately following
assignment and assumption of the Assigned Rights and the Assigned Obligations
pursuant to Sections 2 and 3 hereof, the Parties hereby agree that (i) that
portion of the Territory B Clopidogrel License Agreement remaining in place
between Sanofi and JVB shall be amended and restated as set forth on Exhibit A
hereto, (ii) that portion of the Territory B Know-How License Agreement
remaining in place between Sanofi, BMS and JVB shall be amended and restated as
set forth on Exhibit B hereto, and (iii) that portion of the Territory B
Know-How License Agreement assigned to Assignee hereunder shall be amended and
restated as set forth on Exhibit C hereto, in each case, effective as of the
date hereof and without the need for any further action by any Party or Parties
to effect such amendments and restatements.

 

b) Fixed Dose Combination Products. For the avoidance of doubt, the assignment
to and the assumption by the Assignee of the Assigned Rights and the Assigned
Obligations hereunder, shall not affect or limit in any way the licenses granted
by and to each of Sanofi and BMS under the New IP Agreement.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 5 -



--------------------------------------------------------------------------------

  5. Remuneration

 

a) Remuneration Rates. In consideration of the transfer of the Assigned Rights
to Assignee, Sanofi or Assignee shall pay or cause to be paid to JVB, in
accordance with Section 5(b) hereof, the applicable percentage of IFRS Net Sales
(as set forth in the tables below) of Sanofi, its Affiliates and their
respective licensees of Irbesartan Products and Clopidogrel Products in
Territory B1 between January 1, 2013 and December 31, 2018 (the “Payment Term”).

 

     2013   2014   2015   2016   2017   2018

Clopidogrel (% of IFRS Net Sales):

   [*]   [*]   [*]   [*]   [*]   [*]

 

     2013   2014   2015   2016   2017   2018

Irbesartan (% of IFRS Net Sales):

   [*]   [*]   [*]   [*]   [*]   [*]

 

b) Payment Provisions.

 

  i. The amounts payable to JVB pursuant to Section 5(a) hereof shall not be
subject to any generic penetration/market share or parallel trade adjustments
(and any changes in such percentages in the table above from one year to the
next shall be with effect as of January 1 of the year in which the new
percentage applies).

 

  ii. For the Payment Term, Sanofi or Assignee shall pay or cause to be paid to
JVB all amounts due hereunder on a quarterly basis within sixty (60) days of the
end of each calendar quarter. Each such payment shall be accompanied by an
accurate statement of: (a) the amount of IFRS Net Sales of the Products
(denominated in Euros), set forth on a [*], relating to payments to be made to
JVB during such calendar quarter (together with the underlying calculations in
reasonable detail for such amount); (b) the remuneration payments due to JVB
under this Agreement set forth on a [*]; and (c) the calculation of all payments
to be made to JVB for such calendar quarter (each a “Payment Report”). The
remuneration amount shall be declared in Euros based on IFRS Net Sales and shall
be paid to JVB in U.S. dollars and converted from Euros to U.S. dollars at the
Designated Exchange Rate applicable for the month in which the payment is made.
The “Designated Exchange Rate” means the exchange rate applicable for each
calendar month based on the prior month’s daily average EUR/USD rate set by the
European Central Bank each day.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 6 -



--------------------------------------------------------------------------------

  iii. All payments to be made hereunder shall be made by wire transfer in
immediately available funds, to the bank account of JVB as designated in writing
to Sanofi by JVB, unless the Parties agree to settle such payments through other
means.

 

  iv. All payments due under this Agreement shall be paid in full without
deduction, except for taxes (if any) required to be withheld by applicable law
with respect to such payments. In the event Sanofi or Assignee is required under
applicable law to withhold any tax to the revenue authorities in any country
regarding any payment to JVB, the amount of such tax shall be deducted by Sanofi
or Assignee (as applicable) and paid to the relevant revenue authority, and
Sanofi or Assignee shall notify JVB thereof and shall promptly furnish to JVB
all copies of any tax certificate or other documentation evidencing such
withholding. If any such tax shall subsequently be found to be due, payment of
such tax shall be the responsibility of JVB. Notwithstanding the foreoing, BMS
and Sanofi shall cooperate reasonably to reduce or eliminate any such
withholding tax under applicable law or treaty.

 

  6. Parties in Interest

This Agreement shall be binding upon and inure solely to the benefit of the
Parties and their respective successors and permitted assigns, and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever.

 

  7. Notices

All notices, requests or other communications hereunder (collectively,
“Notices”) shall be in writing, shall be in the English language and shall be
given or made by delivery in person, by courier service, by facsimile (with
receipt confirmed) or by registered or certified mail (return receipt requested,
with postage prepaid) to the respective Parties at the following addresses:

If to Sanofi, to:

Sanofi

54, rue la Boétie

75008 Paris, France

Attention: Senior Vice President, Legal Affairs and General Counsel

Facsimile: (33.1) 53.77.43.03

Attention: Vice President, Alliances & Partnerships

Facsimile: (33.1) 53.77.40.99

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 7 -



--------------------------------------------------------------------------------

with a copy to:

Weil Gotshal & Manges

767 Fifth Avenue

New York, NY 10153

Attention: [omitted]

Facsimile: 212-310-8007

If to BMS, to:

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

Attention: Vice President and Senior Counsel, Pharmaceutical Research Institute,
and Worldwide

  Franchise Management and Business Development

Facsimile: 649-252-4232

Attention: Vice President, Alliance Management

Facsimile: 609-252-7235

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

New York, NY 10007 USA

Facsimile: 212-230-8888

Attn: [omitted]

If to JVB, to:

Bristol-Myers Squibb Sanofi Pharmaceuticals Holding Partnership

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

Attention: Vice President and Senior Counsel, Pharmaceutical Research Institute,
and Worldwide

  Franchise Management and Business Development

Facsimile: 649-252-4232

Attention: Vice President, Alliance Management

Facsimile: 609-252-7235

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 8 -



--------------------------------------------------------------------------------

with a copy to:

Sanofi

54, rue la Boétie

75008 Paris, France

Attention: Senior Vice President, Legal Affairs and General Counsel

Facsimile: (33.1) 53.77.43.03

Attention: Vice President, Alliances & Partnerships

Facsimile: (33.1) 53.77.40.99

If to Assignee, to:

sanofi-aventis U.S. LLC

55 Corporate Drive

Bridgewater, NJ 08807 USA

Attention: [omitted]

Facsimile: (908) 981-5705

with a copy to:

sanofi-aventis U.S. LLC

55 Corporate Drive

Bridgewater, NJ 08807 USA

Attention: [omitted]

Facsimile: (908) 981-7833

and

Weil Gotshal & Manges

767 Fifth Avenue

New York, NY 10153

Attention: [omitted]

Facsimile: 212-310-8007

 

  8. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts executed and performed entirely in
that state, without regard to any principles of conflicts of laws thereof.

 

  9. Dispute Resolution

 

a)

Negotiation and Notice. In the event of any dispute, claim, controversy or
disagreement (each, a “Dispute”) arising out of, in connection with or relating
to this Agreement, including any question regarding this Agreement’s existence,
validity or termination, the Parties shall

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 9 -



--------------------------------------------------------------------------------

  first seek resolution of such Dispute by negotiation between their respective
senior management. Such negotiation shall be deemed to commence upon the service
by either Party upon the other of a written notice (a “Dispute Resolution
Notice”) under this Section 9(a).

 

b) Arbitration. If a Dispute subject to negotiation under Section 9(a) is not
finally resolved within thirty (30) days following receipt by one Party of a
Dispute Resolution Notice, the Dispute shall be finally resolved by arbitration
under the Rules of Arbitration of the International Chamber of Commerce (the
“ICC”). The arbitral tribunal shall be composed of three (3) arbitrators. Each
Party shall nominate one (1) arbitrator. The two arbitrators so nominated shall
nominate the presiding arbitrator. If either Party fails to nominate an
arbitrator in its Request for Arbitration or within thirty (30) days of
receiving written notice of the nomination of an arbitrator by the other Party,
such arbitrator shall be appointed by the ICC Court. If the two (2) arbitrators
to be nominated by the Parties fail to agree upon a third arbitrator within
thirty (30) days of the nomination of the second arbitrator, the third
arbitrator shall be appointed by the ICC Court. The place of arbitration shall
be Paris, France and the language of the arbitration shall be English.
Notwithstanding any provision to the contrary in the ICC Rules of Arbitration,
each Party shall bear its own costs and expenses relating to such arbitration
and all related proceedings, including fees for legal representation. Each Party
shall continue to perform its respective obligations under this Agreement and
this Agreement shall remain in effect while the Dispute is being resolved.

 

  10. Severability

If any term or other provision hereof is held to be invalid, illegal or
incapable of being enforced by applicable law or public policy, all other terms
and provisions hereof shall nevertheless remain in full force and effect so long
as the economic effect or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

  11. Waivers and Amendments

No modification of or amendment to this Agreement shall be valid unless in a
writing signed by the Parties referring specifically to this Agreement and
stating the Parties’ intention to modify or amend the same. Any waiver of any
term or condition of this Agreement shall be in a writing signed by the Party
sought to be charged with such waiver referring specifically to the term or
condition to be waived, and no such waiver shall be deemed to constitute the
waiver of any other breach of the same or of any other provision hereof.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 10 -



--------------------------------------------------------------------------------

  12. Headings

All titles and captions contained in this Agreement are for the convenience of
reference only and shall not affect in any way the meaning or interpretation
hereof.

 

  13. Counterparts

This Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same agreement.

[The remainder of this page is intentionally left blank.]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

SANOFI By:   /s/ T. Saugier  

Name: T. Saugier

Title: Authorized representative

 

BRISTOL-MYERS SQUIBB COMPANY By:   /s/ Katherine Kelly  

Name: Katherine Kelly

Title: Assistant Secretary

BRISTOL-MYERS SQUIBB SANOFI PHARMACEUTICALS HOLDING PARTNERSHIP

 

Represented by:

 

BRISTOL-MYERS SQUIBB INVESTCO, L.L.C.

By:   /s/ Katherine Kelly  

Name: Katherine Kelly

Title: Secretary

 

Witnessed by:

 

SANOFI-AVENTIS U.S. LLC

By:   /s/ T. Saugier  

Name: T. Saugier

Title: Authorized representative

 

SANOFI-AVENTIS U.S. LLC By:   /s/ T. Saugier  

Name: T. Saugier

Title: Authorized representative

[Signature Page to B1 Assignment Agreement]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Territory B Clopidogrel License Agreement

See form attached as Exhibit 2.1(a)(ii) to the Master Agreement

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

EXHIBIT B

Amended and Restated Territory B Know-How License Agreement

See form attached as Exhibit 2.1(a)(iii) to the Master Agreement

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

EXHIBIT C

Amended and Restated Territory B1 Know-How License Agreement

See form attached as Exhibit 2.1(a)(iv) of the Master Agreement

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION